Citation Nr: 1300594	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides during service.  

3.  Entitlement to service connection for prostatic hypertrophy, to include as due to exposure to herbicides during service.   

4.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides during service.   

5.  Entitlement to service connection for dermatophytosis of the nails, to include as due to exposure to herbicides during service.   

6.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides during service.  

7.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides during service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In June 2009, the RO denied the Veteran's claim for service connection for diabetes mellitus, to include as due to exposure to herbicides during service.  In July 2010, the RO denied the Veteran's claims for service connection for PTSD, chronic obstructive pulmonary disease, diabetes mellitus, type 2, ischemic heart disease, prostatic hypertrophy, erectile dysfunction, and dermatophytosis of the nails, with all claims to include as due to exposure to herbicides during service.  

The issues of entitlement to service connection for diabetes mellitus, type 2, and
ischemic heart disease, both to include as due to exposure to herbicides during service are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence of record does not show that Veteran has an acquired psychiatric disorder, to include posttraumatic stress disorder, chronic obstructive pulmonary disease, prostatic hypertrophy, erectile dysfunction, or dermatophytosis of the nails, which are related to active duty service.   


CONCLUSION OF LAW

An acquired psychiatric disorder, to include posttraumatic stress disorder, chronic obstructive pulmonary disease, prostatic hypertrophy, erectile dysfunction, and dermatophytosis of the nails, were not caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, chronic obstructive pulmonary disease, prostatic hypertrophy, erectile dysfunction, and dermatophytosis of the nails.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012). 

The regulations governing PTSD were recently amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id. (emphasis added).  However, as discussed infra, the Veteran is not shown to have served in Vietnam, and the amended provisions are not for application.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  As these changes do not pertain to any of the disabilities being adjudicated at this time, additional development is not required.  

The Veteran's discharge (DD Form 214) shows that he served in the Air Force, that his military occupation specialty was jet engine mechanic, and that he received the Vietnam Service Medal with two bronze service stars, and the Republic of Vietnam Campaign Medal.  His discharge also indicates service with a field maintenance squadron.  The Veteran's personnel file (AF Form 7) shows that he served with the 8th FM Squadron at Ubon AFD in Thailand (PACAF) from January 1966 to January 1967, during which time his principal duty was jet engine mechanic.  

As an initial matter, the Board finds that service in Vietnam is not shown.  To the extent that the Veteran received the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, the criteria for receipt of these awards did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  There are no service records to show duty or visitation in Vietnam.  In June 2010, the RO issued a memorandum in which it determined that the Veteran's claimed service in Vietnam could not be verified.  The Board has determined that the Veteran is not a credible historian, infra.  Accordingly, the Veteran is not shown to have service involving duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The Board further finds that the Veteran is not a credible historian.  The evidence is summarized as follows:

In his claim (VA Form 21-526), received in January 2009, the Veteran indicated that he did not serve in Vietnam.  See Section III, item #15a.  

In the Veteran's initial stressor statement (VA Form 21-0781), received in January 2010, he claimed the following stressors: 1) fear of doing something wrong to aircraft causing crew members to die, 2) fear of aircraft landing with hung bombs - had to evacuate are several times, 3) practice alerts for pilots always wonder if it is an actual attack of base, 4) avoid any large gatherings such as USO shows - prime target for attack, 5) hard to trust new people coming in and worry about theft of people transferring out could not sleep sound and if awakened would come up fighting, 6) constant fear of sniper attack, 7) in transport always wonder how many dead bodies was transported on this aircraft, 8) flying in and out of Southeast Asia had to go to Vietnam for stops and always worried about being mortared or shot at while on ground and taking off or landing, 9) to this date still have a fear of crowds and trying to hit people who touch me or try to wake me up when I'm asleep. (emphasis added).

In a statement, received in March 2010, none of the stressors from his January 2010 statement were claimed, rather, the Veteran claimed three new stressors: 1) he had been aboard a plane that had to land at Wake Island due to mechanical problems, followed by a "ground abort" on take off; he felt this was "an omen that I wasn't suppose[d] to make it back"; 2) while at Ubon, Thailand, an F-4C (jet) crashed a few miles from his base, he was sent to the crash site in the jungle, where some local people asked for him to come with them so they could show him something; he refused to go until he got some other servicemen to accompany him, the local people then showed him a large section of an aircraft wing that had fallen off, and "I couldn't help but wonder what might have happened if I chose to go with them by myself unarmed"; and 3) while in Korea, an F-4C crashed on takeoff, killing both crewmembers; he had picked up a crewmember's helmet which contained body parts; the initial report was that the plane had crashed due to engine failure; he feared the crash may have been due to something he did wrong as a mechanic.  

In March 2010, the RO issued two memorandums in which it determined that and the claimed stressors were unaccompanied by sufficient details such that they were not capable of verification, and that an attempt to verify the claimed stressors with the U.S. Army and Joint Services Records Research Center (JSRRC) was therefore not warranted.  See VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.32.j.  In June 2010, the RO issued a memorandum in which it determined that the Veteran's claimed service in Vietnam could not be verified.  

A VA progress note, dated in September 2010, notes that the Veteran reported having "substantial problems with his memory"; VA progress notes show that his diagnoses include rule out cognitive disorder.  

In his appeal (VA Form 9), received in August 2010, for the first time, the Veteran asserted that he had deplaned at Tan Son Nhut airport in Vietnam while enroute to Thailand.  

The Veteran's personnel file and discharge have been discussed, they do not show service in Vietnam.  

Given the foregoing, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

A.  Acquired Psychiatric Disorder, to include PTSD

The Veteran's service treatment reports do not show treatment for, complaints of, or a diagnosis involving, psychiatric symptoms.  The Veteran's separation examination report, dated in August 1968, shows that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he did not have a history of "frequent or terrifying nightmares," "depression or excessive worry," or "nervous trouble of any sort."  

As for the post-service medical evidence, it consists of VA reports, dated in 1985, and between 2002 and 2010.  This evidence shows that in 2010, the Veteran was diagnosed with acquired psychiatric disorders that include a depressive disorder, a generalized anxiety disorder, and rule out cognitive disorder. 

1.  PTSD

The Board finds that the claim must be denied.  There is no medical evidence to show that the Veteran has been found to have PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Briefly stated, there is no evidence of treatment, diagnoses, or complaints of psychiatric symptoms during active duty service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

Furthermore, there is no post-service medical evidence to show that the Veteran has been found to have PTSD.  The record contains many variously dated post-service psychiatric records which repeatedly noted and took into consideration the Veteran's claimed history in service, including asserted traumatic experiences.  Nonetheless, except for one instance, these records did not diagnose the Veteran with PTSD.  The sole relevant finding is found in an August 2010 VA progress note, which states that he meets the criteria for PTSD; however, this notation was based on a telephone interview with a registered nurse.  It is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable history, the Veteran has been found not to be credible, there are no verified stressors, and the Veteran was not afforded, then or later, with a diagnosis of PTSD.  Accordingly, the claim must be denied.  Gilpin.

As the overwhelming medical evidence of record demonstrates that the Veteran does not suffer from PTSD, additional development to corroborate the alleged stressors are unwarranted under the circumstances of this case.  The Board emphasizes that the Veteran's alleged stressors were taken into account by various VA mental health practitioners in assessing the Veteran's psychiatric disorder, yet a competent and credible diagnosis of PTSD has not been rendered.  Thus, the Board finds that under the relevant provisions of 38 C.F.R. § 3.304(f) applicable in the case, in the absence of a PTSD diagnosis, further stressor development is not warranted.  Even supposing that the "fear of hostile military or terrorist activity" provisions of 38 C.F.R. § 3.304(f)(3) could be applied to this case as consistent with the Veteran's service, the Board emphasizes that the Veteran has not been diagnosed with PTSD and his psychiatric symptoms have not otherwise been related to any such experiences, as alleged by the Veteran and as taken into account by VA mental health professionals.    

In any case, the Board reiterates that in March 2010, the RO issued two memorandums in which it determined that and the claimed stressors were unaccompanied by sufficient details such that they were not capable of verification, and that an attempt to verify the claimed stressors with the U.S. Army and Joint Services Records Research Center (JSRRC) was therefore not warranted.  See M21- 1MR, Part III.iv.4.H.32.j.  In June 2010, the RO issued a memorandum in which it determined that the Veteran's claimed service in Vietnam could not be verified.  As there is no verified stressor upon which a diagnosis of service-related PTSD may be based, the Board finds that the preponderance of the evidence is against the claim, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f).  

With regard to the possibility of participation in combat, the Veteran's discharge and service records have been discussed.  They do not show participation in combat.  In a VA progress note, dated in August 2010, the Veteran denied a history of participation in combat.  The Board therefore finds that the evidence in favor of a claim of a finding of participation in combat is of less weight than the evidence against such a finding.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256 -6258 (2000); M21- 1MR, Part III.iv.4.H.29.b, c.; Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching this determination, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a finding of participation in combat, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  Given the foregoing, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 1154(b).  

2.  Acquired Psychiatric Disorder (other than PTSD)

The Board has construed the Veteran's claim broadly, to include a claim for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There is no evidence of treatment for psychiatric symptoms during service, and a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest post-service medical evidence of an acquired psychiatric disorder is dated in 2010.  This is about 41 years following separation from service.  The Veteran has not specifically alleged that he had had a continuity of psychiatric symptoms since his service, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent or credible lay or medical evidence to show that an acquired psychiatric disorder is related to service.  As a final matter, with regard to any type of acquired psychiatric disorder, to include PTSD, it appears that the RO has characterized the claim to include as due to exposure to Agent Orange.  The reason for this is unclear.  In any event, none of the Veteran's demonstrated acquired psychiatric disorders are afforded presumptive service connection for veterans who are presumed to have been exposed to Agent Orange under 38 C.F.R. §§ 3.307, 3.309, nor is there any competent evidence of record to show that any of the demonstrated acquired psychiatric disorders are related to exposure to Agent Orange.  Combee.  Accordingly, the claim must be denied. 

B.  COPD, Prostatic Hypertrophy, Erectile Dysfunction, Dermatophytosis

The Veteran's service treatment reports do not show treatment for, complaints of, or a diagnosis involving, respiratory, prostate, or erectile symptoms.  With regard to his skin, the Veteran had a single treatment for foot fungus in March 1965, a single treatment for dermatitis of the hands in June 1965, and three treatments for athlete's foot in May 1967.  In addition, in September 1966, he had a growth removed from his right hand, with notations of a wart.  The Veteran's separation examination report, dated in August 1968, shows that his lungs and chest, G-U (genitourinary) system, upper and lower extremities, feet, and skin, were clinically evaluated as normal.  The report notes removal of a sebaceous cyst of the right hand in 1966, with no complications or sequalae.  In an associated "report of medical history," the Veteran indicated that he had a history of a cyst, and foot trouble, and that he did not have a history of skin diseases, shortness of breath, asthma, or chronic cough.

As for the post-service medical evidence, it consists of VA reports, dated in 1985, and between 2002 and 2010.  VA progress notes show that beginning in 2002, the Veteran received a number of treatments for skin disorders of the feet.  A June 2002 report shows that he was treated for an over-20-year history of intractable plantar keratosis (IPK) of the right foot, with a notation states that his IPK was cause by an enlarged condyle of the lateral head of the fifth metatarsal and also the plantar condyle of the fourth metatarsal head, bilaterally.  That same month, he underwent a condylectomy of the fourth and fifth metatarsal heads.  In 2003, the Veteran was noted to have erectile dysfunction and COPD.  In July 2004, the Veteran was noted to have recently undergone surgery for a right fifth hammertoe.  A February 2005 report notes that he was still smoking.  Beginning in 2005, he was repeatedly noted to have a history of asbestos exposure, and beginning in 2006, he was repeatedly noted to have a history of tobacco use disorder.  A December 2006 report notes that he was smoking two to three packs of cigarettes per week.  In 2007, he received treatment for mycotic nails, hyperkeratosis, and urinary symptoms.  He was diagnosed with benign prostatic hypertrophy.  A December 2008 report notes an elevated PSA (prostate specific antigen).  "Problem lists" in VA progress notes, dated beginning in 2008, include notations  of a history of exposure to asbestos, prostate disease, tobacco use disorder, dermatophytosis of nails, and dermatitis NOS (not otherwise specified).  An April 2009 progress note indicates that he smoked one pack of cigarettes per day.  

The Board finds that the claims must be denied.  Service treatment reports do not show treatment for, complaints of, or a diagnosis involving, respiratory, prostate, or erectile symptoms.  His August 1968 separation examination report shows that his lungs and chest, and genitourinary system, were clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he did not have a history of shortness of breath, asthma, or chronic cough.  With regard to his skin, the Veteran had a single treatment for foot fungus in March 1965, a single treatment for dermatitis of the hands in June 1965, and three treatments for athlete's foot in May 1967.  In addition, in September 1966, he had a growth removed from his right hand, with notations of a wart.  These were apparently acute conditions, as evidenced by the lack of treatment during his remaining period of service (a period of no less than one year and four months), and the fact that his skin was clinically evaluated as normal in his August 1968 separation examination report.  This report also noted a history of removal of a sebaceous cyst of the right hand in 1966, with no complications or sequalae.  In an associated "report of medical history," the Veteran indicated that he had a history of a cyst, and foot trouble, but that he did not have a history of skin diseases.  Given the foregoing, and a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest post-service medical evidence of any of the claimed conditions is dated in 2002.  This is about 33 years following separation from service.  The Veteran has been found not to be a credible historian, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence to show that any of the claimed conditions are related to service.  As a final matter, to the extent that the Veteran may have asserted that he has these conditions due to exposure to Agent Orange, such exposure is not shown, and in any event, none of the demonstrated disorder are afforded presumptive service connection for veterans who are presumed to have been exposed to Agent Orange under 38 C.F.R. §§ 3.307, 3.309, nor is there any competent or credible lay or evidence of record to show that any of the claimed conditions are related to exposure to Agent Orange.  Combee.  Accordingly, the claims must be denied. 

C.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's service treatment records have been discussed.  They do not show any relevant treatment, except for acute skin conditions, with none of the claimed conditions demonstrated upon separation from service.  His post-service medical records do not show that he was diagnosed with any of the claimed conditions until at least 2002, which is about 33 years after separation from service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in this case, the Veteran has not specifically alleged a continuity of symptomatology, nor is he found to be a credible historian.  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for either of the claimed conditions, or to state whether either of these conditions were caused by the Veteran's service, to include as due to exposure to Agent Orange.  Espiritu.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has not been afforded a VA examination, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings of respiratory, genitourinary, or erectile symptoms, providing evidence against these claims.  Therefore, the second McLendon criterion is not satisfied as to the claims for chronic obstructive pulmonary disease, prostatic hypertrophy, erectile dysfunction.  With regard to the third McLendon criterion, the earliest medical evidence of any of the claimed conditions is dated no earlier than 2002, the Veteran has been found not to be credible, and there is no competent evidence to show that any of these conditions is related to service, which ended in 1968.  Therefore, examinations and etiological opinions need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for have an acquired psychiatric disorder, to include posttraumatic stress disorder, chronic obstructive pulmonary disease, prostatic hypertrophy, erectile dysfunction, and dermatophytosis of the nails, is denied.  


REMAND

With regard to exposure to Agent Orange, the Veteran has asserted that he was in Vietnam on multiple occasions.  See Veteran's stressor statement (VA Form 21-0781), received in January 2010 (in which he reported a stressor of "Flying in and out of Southeast Asia had to go to Vietnam for stops and always worried about being mortared or shot at while on ground and taking off or landing.").  In another instance, he reported deplaning in Vietnam during a stopover.  See statement received in March 2010 (claiming a stopover at Tan Son Nhut, Vietnam, on a flight from the Clark Air Force Base in the Philippines to George Air Force Base in California).  He has also asserted that he had Agent Orange exposure in both Thailand and Korea.  See "statement in support of claim" (VA Form 21-4138), received in January 2010 (reporting service at Ubon Air Force Base in Thailand, and in Korea between January and August of 1968); Veteran's statement, received in March 2010 (reporting being on TDY (temporary duty) in Korea between January and August of 1968); "statement in support of claim" (VA Form 21-4138), received in May 2010 (reporting service in Korea); cf. Veteran's claim (VA Form 212-526) received in January 2009 (denying service in Vietnam).  

The Veteran's official service department records show that he had service with the 8th FM Sq(uadron), Ubon, AFD, Thailand (PACAF), between January 31, 1966 and January 31, 1967, with a duty title of jet engine mechanic.  There is no indication of service in Korea or Vietnam, with one exception, noted infra.  

In March 2009, the RO attempted to verify the Veteran's claim of exposure to Agent Orange while in Thailand with VA's Compensation and Pension service (VAVBAWAS/CO/211/AGENTORANGE).  A memorandum, titled "Herbicide use in Thailand during the Vietnam Era," apparently received that same month, essentially states that there are no records to show use of tactical (i.e., non-commercial) herbicides in Thailand after 1964, but that in some cases an additional attempt to verify exposure to Agent Orange with the JSRRC (U.S. Army and Joint Services Records Research Center) may be warranted.  

The provisions of the VA Adjudication Procedure Manual, M21-1MR provide the specific steps necessary in verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam.  Specifically, Part IV, subpart ii.2.C.10.o. states that if a veteran alleges exposure in other locations, the RO must ask the veteran for the approximate dates, location, and nature of the alleged exposure.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  If such information is received, the RO must furnish the Veteran's detailed description of exposure to Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Id.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must refer the case to the U.S. Army and Joint Services Records Research Center ("JSRRC") coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist.  Id.  

In this case, it does not appear that an attempt to verify the Veteran's claimed exposure to Agent Orange with the JSRRC has been made.  Both coronary artery disease, and diabetes mellitus type 2, are shown by the medical record, and these disorders are afforded presumptive service connection for veterans who are shown to have been exposed to Agent Orange, see 38 C.F.R. § 3.307, 3.309.  Therefore, on remand, an attempt should be made to verify the Veteran's claimed exposure to Agent Orange with the JSRRC.  

Finally, attempt to further verify the Veteran's period of temporary duty in Korea.  In this regard, the Board notes that, to the extent that the Veteran has alleged that he was exposed to Agent Orange while in Korea, he has stated that he served in Korea while on temporary duty with the 4531st Field Maintenance Squadron, based at Homestead Air Force Base, but that he cannot remember the names of any bases that he served at.  See Veteran's statement, received in May 2010.  However, a performance report (AF Form 910), dated in June 1968, states that he arrived at Kunsan Air Base, Republic of Korea, in January 1968.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify temporary duty (TDY) service in Korea, between January and August of 1968, and any duty in Vietnam, through the U.S. Army and Joint Services Records Research Center (JSRRC), the National Archives and Records Administration (NARA), or any other appropriate official channel.

2.  After the development requested in the second paragraph of this remand is completed, attempt to verify the Veteran's claimed exposure to Agent Orange through the JSRRC, per current M21-1MR provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service as a jet mechanic with the 8th FM Squadron, Ubon, AFD, Thailand (PACAF), between January 31, 1966 and January 31, 1967, and during his service in Korea.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.  

3.  After the development discussed in the first three paragraphs of this remand has been completed, and after conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for diabetes mellitus, type 2, and ischemic heart disease, to include as due to exposure to herbicides during service.  If either of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


